 Case 2:20-cv-01889-AB-MAA Document 14 Filed 05/20/20 Page 1 of 1 Page ID #:48



1
                                                                                JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   Orlando Garcia                                 Case No. CV 20-01889-AB
                                                    (MAAx)
11                    Plaintiff,
12
     v.
13                                                  ORDER OF DISMISSAL FOR
     Rosa Martinez et al                            LACK OF PROSECUTION
14
                      Defendants.                   WITHOUT PREJUDICE
15
16                                               (PURSUANT TO LOCAL RULE
                                                41)
17
18
           On May 12, 2020, the Court issued an Order to Show Cause why this case
19
     should not be dismissed for lack of prosecution. A written response to the Order to
20
     Show Cause was ordered to be filed no later than May 19, 2020. No response having
21
     been filed to the Court’s Order to Show Cause,
22
           IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
23
     without prejudice, for lack of prosecution and for failure to comply with the orders of
24   the Court, pursuant to Local Rule 41.
25
26   Dated: May 20, 2020             _______________________________________
27                                   ANDRÉ BIROTTE JR.
                                     UNITED STATES DISTRICT COURT JUDGE
28
                                               1.
